Citation Nr: 1730538	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  15-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1970 to November 1971.  The Veteran died in October 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Subsequent to the most recent adjudication in this matter, the appellant submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  As this matter is being remanded anyway, the AOJ will have an opportunity to consider this evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to the matter on appeal.  

The appellant is seeking service connection for the cause of the Veteran's death: hypoxia and large cell lung cancer.  She states that the Veteran's lung cancer was due to his exposure to chemicals while stationed at Fort McClellan, Alabama.  In her VA Form 9, substantive appeal, the appellant states that part of the Veteran's training at Fort McClellan included handling and disposal of toxic chemicals.  The Veteran's DD-214  reflects his military occupational specialty (MOS) as Army Chemical Staff Specialist.
In support of her claim, the appellant submitted an Industrial Radiation Study by the U.S. Army Center for Health Promotion and Preventive Medicine which indicated that there are potential radiological health hazards in the Burial Mound Site at Fort McLellan; the burial mound was located within the area historically known as Rideout Field, which had been used as a radiological training facility by the U.S. Army Chemical School from the mid-1950s through May 1973.  She also submitted a printout from the VA website regarding potential exposure at Fort McClellan, which notes that some members of the U.S. Army Chemical Corp School, Army Combat Development Command Chemical/Biological/Radiological Agency, Army Military Police School, and Women's Army Corps, among others, may have been exposed to one or more of several hazardous materials, including: radioactive compounds (cesium-137 and cobalt-60); chemical warfare agents (including mustard gas and nerve agents); and airborne polychlorinated biphenyls (PCBs).  In addition, the appellant submitted a printout from the National Institute on Health showing that occupational and accidental exposure to PCBs has been associated with an increased risk in lung cancer.

On remand, the AOJ should determine whether or not, and if possible to what extent, the Veteran was exposed to PCBs, radioactive compounds, or chemical warfare agents while stationed at Fort McClellan, Alabama.   Appropriate development through the U.S. Joint Services Records Research Center (JSRRC) or other appropriate agency should be undertaken to assess the likelihood and extent of the Veteran's exposure to any of these chemicals.  If it is determined that the Veteran was exposed to environmental and chemical hazards while stationed at Fort McClellan, a medical opinion should be obtained to determine whether such exposure caused his lung cancer.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct any development necessary to determine whether or not the Veteran was exposed to airborne PCBs, radioactive compounds, or chemical warfare agents when he was in the service, including when stationed at Fort McClellan, Alabama.  This should include appropriate development with the JSRRC and/or other appropriate agency to assess the likelihood and extent of the Veteran's exposure at Fort McClellan to (a) radioactive compounds (cesium-137 and cobalt-60); (b) chemical warfare agents (mustard gas and nerve agents); and (c) PCBs.

2. Thereafter, if there is evidence that the Veteran was exposed to any of the above-listed substances, chemicals, or compounds, arrange for a medical professional with appropriate expertise to review the relevant documents in the VA claims folder and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a relationship, if any, exists between the Veteran's lung cancer and service, with specific consideration of exposure to radiation, and/or other chemicals while stationed at Fort McClellan, Alabama.

The opinion provider is asked to comment on the Veteran's 44 pack-year history of smoking and its relation to his developing lung cancer.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).   

3. Then, review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




